Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2021 has been entered.
Response to Amendment
2.	Claim 1-2, 4, 8, 11-20, 22, 24 have been amended.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-2, 4-26 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1 Meyer (8,938,078), the closest art of record, teaches A first computing device (abstract; fig 1-2) comprising: 
an audio input interface (fig 1-2); 
at least one processor (fig 1-2);
fig 1-2); and 
program instructions stored on the non-transitory computer readable medium that are executable by the at least one processor such that the first computing device is configured to: 
establish a connection with a second computing device (fig 1 160);
receive, via a first input of the audio input interface, a first audio signal (abstract; fig 1-2 - from transmitter/computer; abstract: encoded; col 5 l. 45-47 the computer 160 receives the processed audio signal (primary sound signal), encodes it, and rebroadcasts the encoded, processed audio signal); 
store at least a portion of the first audio signal in a first buffer (col 10 l. 11 buffer);
after receiving the first audio signal, receive, via a second input of the audio input interface, a second audio signal transmitted from the second computing device (abstract; fig 1-2 - audible acoustic signal picked up by mic); 
[store at least a portion of the second audio signal in a second buffer];
based on the first audio signal stored in the first buffer and the second audio signal [stored in the second buffer], determine an audio delay that is associated with the second audio signal relative to the first audio signal (abstract; col 6 l. 28-40 delay; col 7 l. 12-21); and 
after determining an audio delay, output the stored first audio signal [or (ii) a representation of the determined audio delay] (col 6 l. 14-40
col 6 l. 14-40: The wireless signal 175 and the audible acoustic signal 145 are not synchronized when they reach the user 150. The audible acoustic signal 145 lags the wireless signal 175, primarily because the propagation delay of sound through air is much higher than the propagation delay of radio waves through the same space 190 in which the air is contained. Although there may be more points adding to delay between the source 110, 120 and the antenna 170 than between the source 110, 120 and the primary sound system 140, in practice for any listener, such as the listener 150, located more than a few feet away from the primary sound system 140, the delay caused by the propagation of the audible acoustic signal 145 through the air is greater than all other delays. Thus, the audible acoustic signal 145 lags the wireless signal 175.
(29) The sound enhancement device 200 receives the wireless signal 175. Using a delay-searching algorithm, the sound enhancement device 200 calculates a delay for the encoded sound (the encoded primary sound signal), delays the encoded sound by that calculated delay, and plays it via the headphones 180 as the supplemental acoustic signal 185. The supplemental acoustic signal 185 is thus synchronized to the audible acoustic signal 145 at the listener 150 so that the listener's audio experience is enhanced. Because the sound signal encoded within the wireless signal 175 suffers minimal degradation due to transmission, the supplemental acoustic signal 185 enhances the audible acoustic signal 145 heard by the listener 150.)
Meyer teaches The wireless signal 175 and the audible acoustic signal 145 are not synchronized when they reach the user 150. The audible acoustic signal 145 lags the wireless signal 175, primarily because the propagation delay of sound through air is much higher than the propagation delay of radio waves through the same space 190 in which the air is contained.

Meyer does not specifically teach:
coordinate with the second computing device to produce one or more audio signals in synchrony, thereby producing a first audio signal; 
receive, via a first input of the audio input interface, the first audio signal

after receiving the first audio signal, receive, via a second input of the audio input interface, a second audio signal transmitted from the second computing device; 
store at least a portion of the second audio signal in a second buffer; 

after determining the audio delay, output at least a representation of the determined audio delay.

In regards to first audio signal,The application teaches in para 18 After synchronizing their respective clocks, the transmitter device and the receiver device may both simultaneously play back identical audio that forms the first audio signal.
In regards to second audio signal, The application teaches in para 21 the receiver device may be configured to receive, via an audio input interface, the soundwaves output by the one or more loudspeakers that correspond to the signal that was output by the transmitter device to the components of the audio system. In any case, the signal captured by the audio input interface forms the second audio signal for which the receiver device is to calculate the differential delay between the first and second signals
In regards to: after determining the audio delay, output at least a representation of the determined audio delay, application 49 teaches: the receiver device may display a representation of a calculated delay in units of time.

However the closest art of record does not teach or make obvious the limitations of the claim.


The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657